Title: Resolutions from Shenandoah County, Virginia, Citizens, 13 November 1793
From: Shenandoah County, Virginia, Citizens
To: Washington, George


          
            [Woodstock, Va. 13 November 1793]
          
          At a meeting of sundry Inhabitants of Shanandoah County, at the Courthouse in Woodstock
            on Wednesday the 13th day of November 1793 for the purpose of taking into consideration,
            the Proclamation of the President of the United States declaring the Neutrality of the
            said States in the present European War, William Aylett Booth, was appointed Chairman,
            & Richard Tutt Clerk.
          1 Resolved, as the opinion of this meeting, that it is at all times the right, and at
            Certain periods the Indispensable duty of the people, to declare their opinions on
            Subjects which concern the national Interest, and that in the present Important crisis
            the Exercise of that duty is perhaps rendered indispensable, by the prevailing practice
            of declaritory resolutions, in places where the Inhabitants can more easily assemble and
            consult, than in the Country, but where Interests & political opinions different
            from those of the great body of the people may happen to predominate, from where there
            may be danger of unfair and improper inferrences concerning the general sense of the
            people.
          2 Resolved, that the Constitution of the United States having been dopted by the free
            sufferage of the people, ought to be firmly and Vigorously supported against all direct,
            or indirect attempts that may be made to subvert, or violate the same.
          3 Resolved, that it is the Interest of the United States of America, to cultivate peace
            and harmony with all the world by Just and honorable means, and that our Executive
            authority, ought to be supported in the Exercise of its Constitutional Powers, for
            enforcing the Laws and securing to us this Inestimable blessing.
          4 Resolved, that the known patriotism, wisdom, & tried virtue of the President of
            the United States entitle him to the highest confidence, as well as lasting gratitude of
            his County, to whose present, peace, liberty and happiness he has so largely
            Contributed.
          
          5 Resolved, that the many important services rendered to these United States in their
            late arduous struggle for Liberty, by the French nation, ought ever to be remembered and
            acknowledged with gratitude, and that the Spectacle exhibited to us by the glorious and
            sevier contest she is now engaged in, for her own liberty, ought and must be peculiarly
            interesting to the wishes of every one, who considers the true interest of america.
          6 Resolved, that all attempts under whatever aspects they may appear to Alienate the
            good will of the People of America, from the cause of liberty and Republican Goverment
            in France, have an evident tendency to subvert the principles of their own goverments,
            and manifest designs which ought to be narrowly watched & seasonably
            counteracted.
          7 Resolved, that any endeavours to dissolve the connection between these United States,
            and France, must be obviously attempted with a view to forward a more intimate union,
            and Connection of the former, with great Brittain, as a leading step towards
            assimilating the American goverment to the form and Spirit of the British monarchy, and
            that these apprihensions will be greatly strengthened if it shall appear that the Active
            Zeal displayed in propagating prejudices against the French nation, and Revolution have
            proceded from persons either disaffected to the American Revolution, or of known
            monarchial principles, and that for any foreign Court to attempt by any means to
            prohibit our exporting our produce, or abridging our Commerce with any other nation than
            their own, Contrary to the Laws of Nations are hostile to the Interests of these United
            States, and is an infringment of the rights of an independant and Neutral Nation.
          8 And, finally resolved that all foreign Ministers to these United States ought to
            negociate the object of their Mission with the President; and if at any time a
            difference in opinion should happen, on the Exposition of Treaties, or other Subjects,
            the same ought to be stated by such minister to the Goverment of his nation that on a
            discussion betwen the two goverments, an amicable adjustment may be effected and peace
            & friendship preserved, and all applications of a Minister in such a case to the
            people, who act with foreign nations only by their representatives in the different
            departments of the goverment, are highly improper and tend to create parties and
            dissentions amongst us, and that if a Minister shall adopt such improper conduct on any occasion, Although the application ought to be treated with
            contempt by the people, yet it should not affect his nation, unless it shall avow and
            Justify his conduct therein, We therefore declare our disapprobation of certain Attempts
            in late newspaper Publications, to make alledged behaviour of that kind in the minister
            of the French nation, if any such really existed, the means of withdrawing our affection
            either from the President or our respectable allies.
          Resolved. that a copy of the several forgoing resolutions be inserted in the several
            newspapers in the United States, and that a fair Copy
            be Sent the President.
          
            Richard Tutt,
              Clerk
            William Aylett Booth, Chairman
          
        